             Case 4:18-cv-07230-KAW Document 15 Filed 07/11/19 Page 1 of 2



1    Todd M. Friedman (SBN 216752)
2    Adrian R. Bacon (SBN 280332)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
3
     21550 Oxnard St. Suite 780,
4    Woodland Hills, CA 91367
5
     Phone: 877-206-4741
     Fax: 866-633-0228
6    tfriedman@toddflaw.com
7     abacon@ toddflaw.com
     Attorneys for Plaintiff
8

9
                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA
10

11   ABANTE ROOTER AND PLUMBING,                        ) Case No.
     individually and on behalf of all others           )
12
     similarly situated,                                )
13   Plaintiff,                                         )   4:18-cv-07230-KAW
14
     vs.                                                )
     STRAIGHT LINE SOURCE INC.;                         ) NOTICE OF SETTLEMENT
15   MERCHANT ADVANCE EXPRESS INC.,                     ) AS TO INDIVIDUAL CLAIMS
16   ALI MAYAR; VINCENT BARDONG;                        ) ONLY
     DIMITRIOS TSIKAS; and DOES 1 through               )
17
     10, inclusive, and each of them,                   )
18   Defendant.                                         )
19
                                                        )

20         NOW COMES THE PLAINTIFF by and through their attorney to
21   respectfully notify this Honorable Court that this case has settled individually.
22   Plaintiff request that this Honorable Court vacate all pending hearing dates and
23   allow sixty (60) days with which to file dispositive documentation. Dispositional
24
     documents will be forthcoming. This Court shall retain jurisdiction over this
25
     matter until fully resolved.
26
     Dated: July 11, 2019            Law Offices of Todd M. Friedman, P.C.
27

28                                                           By: s/ Adrian R. Bacon
                                                                   Adrian R. Bacon


                                      Notice of Settlement
             Case 4:18-cv-07230-KAW Document 15 Filed 07/11/19 Page 2 of 2



1
                              CERTIFICATE OF SERVICE
2

3    Filed electronically on July 11, 2019, with:
4
     United States District Court CM/ECF system
5

6
     Notification sent electronically on July 11, 2019, to:

7    To the Honorable Court, all parties and their Counsel of Record
8

9
     s/Adrian R. Bacon
10    Adrian R. Bacon
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                        Notice of Settlement
